Citation Nr: 1223048	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  07-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to restoration of 30 percent disability rating for service-connected arteriosclerotic heart disease status post myocardial infarction (heart disability), to include the question of propriety of a reduction in a disability rating to 10 percent disabling effective September 1, 2010.

2.  Entitlement to a higher initial disability rating for service-connected heart disability, in excess of 10 percent for the period from February 1, 2005, in excess of 30 percent for the period from September 1, 2007, and in excess of 60 percent for the period from October 15, 2010.

3.  Entitlement to service connection for diabetes mellitus as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1980 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a June 2005 decision, the Los Angeles RO granted service connection for arteriosclerotic heart disease status post myocardial infarction, and assigned an initial 100 percent rating effective October 28, 2004, and a 10 percent rating effective February 1, 2005, the first day of the month following the mandatory three month 100 percent evaluation following myocardial infarction.  In July 2005, the Veteran entered a notice of disagreement (NOD) with the initial rating for heart disability assigned in the June 2005 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for heart disability, the Board has characterized the issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter in a September 2005 decision, the Los Angeles RO denied a higher initial rating in excess of 10 percent for the service-connected heart disability.  A July 2008 rating decision reflects that during the appeal the Los Angeles RO granted a 100 percent rating effective May 24, 2007, and a 30 percent rating effective September 1, 2007, the first day of the month following the mandatory three month 100 percent evaluation following myocardial infarction.

In a November 2009 rating decision, the Los Angeles RO proposed a reduction to 
10 percent for the Veteran's service-connected heart disability.  A June 2010 rating decision reduced the disability evaluation of the service-connected heart disability from 30 percent to 10 percent effective September 1, 2010.  In a September 2011 rating decision, the Los Angles RO granted a staged 60 percent rating for service-connected heart disability from October 15, 2010.  

Although the RO granted a higher 30 percent rating for heart disability for the rating period from September 1, 2007 and a higher 60 percent rating for heart disability for the rating period from October 15, 2010, inasmuch as higher ratings are available during those periods, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the periods from October 28, 2004 to January 31, 2005 and from May 24, 2007 to August 31, 2007, the Veteran was rated as 100 percent disabled due to the mandatory three month 100 percent evaluation following myocardial infarction.  As the Veteran was rated 100 percent disabled, the maximum schedular rating during these periods, the question of a higher initial rating for service-connected heart disability is not at issue during these periods.

The issue of service connection for diabetes mellitus as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was given proper due process notice as to the procedures and rights under 38 C.F.R. § 3.105, as it relates to implementation of a reduction of ratings for the service-connected heart disability.

2.  The evidence of record at the time of the June 2010 rating decision reducing the evaluation for the Veteran's service-connected heart disability from 30 percent to 
10 percent does not demonstrate material improvement in the disability.

3.  For the initial rating period from February 1, 2005, the Veteran's service-connected heart disability manifested a workload of 9.5 METs and evidence of mild left ventricular hypertrophy.

4.  For the initial rating period from September 1, 2007, the Veteran's service-connected heart disability manifested a workload of 10 METs and an EF of 
64 percent.  

5.  For the initial rating period from September 1, 2007, the Veteran's service-connected heart disability did not manifest more than one episode of acute, congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular (LV) dysfunction with an EF of 30 to 50 percent.

5.  For the initial rating period from October 15, 2010, the Veteran's service-connected heart disability manifested a workload of 5 METs and evidence of moderately dilated left ventricle with moderate systolic dysfunction and an EF of 
40 percent.

6.  For the initial rating period from October 15, 2010, the Veteran's service-connected heart disability did not manifest chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LV dysfunction with an EF of less than 30 percent.


CONCLUSIONS OF LAW

1.  As the reduction of rating from 30 percent to 10 percent for service-connected heart disability was not warranted, the criteria for a restoration of a 30 percent disability rating effective September 1, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 4.40, 4.45, 4.59, 4.69, 4.104, Diagnostic Code 7006 (2011).

2.  For the initial rating period from February 1, 2005, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent for heart disability (following an initial grant of 100 percent from October 29, 2004 to January 31, 2005) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2011).

3.  For the initial rating period from September 1, 2007, the criteria for an initial disability rating in excess of 30 percent for heart disability (following a grant of 
100 percent from May 24, 2007 to August 31, 2007) have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2011).

4.  For the initial rating period from October 15, 2010, the criteria for an initial disability rating in excess of 60 percent for heart disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

With regard to the appeal for restoration of the disability ratings, under 38 C.F.R. 
§ 3.105(e), when a reduction in a disability rating is anticipated, the beneficiary must be notified of the proposed reduction with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with the provisions rather than the notice and duty provisions in the VCAA.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  In this case, the Board finds that the procedures of 38 C.F.R. § 3.105(e) have been fully complied with.

This appeal also arises from disagreement with the initial evaluation (rating) following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in June 2005, July 2007, March 2009, June 2009, and December 2010 for heart disability.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher initial rating for heart disability is thus ready to be considered on the merits.

Rating Reduction/Restoration Criteria

Based on the results of a January 2009 VA examination, in a November 2009 letter, the RO proposed to reduce the Veteran's disability rating for heart disability from 30 percent to 10 percent.  The Veteran was provided with proper notice under 
38 C.F.R. § 3.105(e) and (i) in the November 2009 letter.  The letter also informed the Veteran that he had 60 days to submit evidence showing that that his current evaluation should not be reduced.  He was further advised that he had 30 days to request a personal hearing to present evidence or argument on the issue.

In a June 2010 rating decision, the RO reduced the rating from 30 percent to 
10 percent, effective from September 1, 2010.  The decision explained that the VA examination and treatment report findings warranted only a 10 percent rating.

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 30 percent rating for the Veteran's service-connected heart disability was in effect for at least five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) apply to this rating.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See id.

The Veteran contends generally that the reduction of the heart disability rating was improper, and that the 30 percent evaluation should be restored.  He has contended that his heart disability has worsened.  

In a January 2009 VA examination, the VA examiner reported the heart had a normal rate and rhythm.  The VA examiner reported a workload of 10 METs and EFs of 64 and 86 percent.  In a March 2009 VA examination, the VA examiner reported a workload of 10 METs and EFs of 65 and 89 percent.  The RO compared these findings to the May 2007 private treatment record, where the private examiner reported left ventricular function was somewhat impaired and the EF was 
45 percent.  

Yet, even considering the January 2009 VA medical examination report, the Board does not find sufficient evidence to indicate that the Veteran's heart disability has actually improved since the May 2007 private treatment record.  Cf. Dofflemyer at 281-82.  The Board does not find that the January 2009 VA examination testing to be sufficient evidence that the Veteran's heart disability had actually improved.  In a March 2010 private treatment record, the private examiner reported the Veteran had to stay on continuous medication for his severe coronary artery disease.  In an October 2010 VA examination, the VA examiner reported a workload of 7 METs.  See Dofflemyer, 2 Vet. App. at 281-82 (pertinent post-reduction evidence favorable to restoring the rating must be considered).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence did not show sustained material improvement of service-connected heart disability under the ordinary conditions of life.  The Board also notes that, because the Veteran's heart disability rating had been in effect for five years or more, VA was prohibited from reducing the heart disability rating on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  For these reasons, the Board finds that the reduction of the rating from 30 percent to 10 percent was not proper, and the 30 percent rating is to be restored effective September 1, 2010.  

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. 589.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  
At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Diagnostic Code 7006, which rates myocardial infarction, is identical in rating criteria and ratings as 7005, which rates coronary artery disease.  The rating criteria of Diagnostic Code 7006 is as follows.

A rating of 10 percent is assigned when a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required.

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.

A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.

A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Initial Rating of Heart Disability

The Veteran is in receipt of a 10 percent rating for service-connected heart disability for the initial rating period from February 1, 2005; a rating of 30 percent from September 1, 2007; and a rating of 60 percent from October 15, 2010, under the provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7006.  

As noted above, for the periods from October 28, 2004 to January 31, 2005 and from May 24, 2007 to August 31, 2007, the Veteran was rated as 100 percent disabled due to surgical or other treatment necessitating convalescence (temporary total ratings).  As the Veteran was rated 100 percent disabled, the maximum schedular rating, during these periods, the claim for a higher initial rating for service-connected heart disability is not at issue during these periods.

Initial Rating Period from February 1, 2005

The Board finds that, for the initial rating period from February 1, 2005, the Veteran's service-connected heart disability was characterized by a workload of 
9.5 METs and evidence of mild left ventricular hypertrophy.  Such symptomatology is contemplated by the 30 percent criteria for rating heart disability under DC 7006.  38 C.F.R. § 4.104. 

In an April 2005 private treatment record, the private examiner reported a diagnosis of mild left ventricular hypertrophy and a workload of 10.1 METs.  In a June 2005 VA examination, the VA examiner reported a workload of 8.5 METs.  The VA examiner also reported symptoms of fatigue, dizziness, and insomnia, and reported a normal EKG.  In a June 2005 private treatment record, the private examiner reported an EF of 50-55 percent.  In a March 2006 private treatment record, the private examiner reported the heart had a normal rhythm and rate and no murmurs, rubs, gallops, or ectopy (disturbance of the cardiac rhythm) were shown on examination.

In an April 2006 private treatment record, the private examiner reported a workload of 10 METs and EFs of 68 and 80 percent.  The private examiner also reported a normal sinus rhythm and no pain or ectopy.  

On review of the lay and medical evidence, the Board finds that, for the initial rating period from February 1, 2005, the Veteran's heart disability was characterized by a workload of 9.5 METs and evidence of mild left ventricular hypertrophy.  Such symptomatology is contemplated by the higher 30 percent criteria for rating heart disability under DC 7006.  38 C.F.R. § 4.104. All reasonable doubt is resolved in favor of the Veteran to find that a disability rating of 30 percent for Veteran's service-connected heart disability is warranted for the initial rating period from February 1, 2005.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


Initial Rating Period from September 1, 2007

The Board finds that, for the initial rating period from September 1, 2007, the Veteran's service-connected heart disability was characterized by a workload of 
10 METs and an EF of 64 percent.  Such symptomatology is contemplated by the 30 percent criteria for rating heart disability under DC 7006.  38 C.F.R. § 4.104. 

In an October 2007 VA examination addendum report, the VA examiner reported a slightly low heart rate response to submaximal exercise.  In a November 2007 private treatment record, the private examiner reported a workload of 10 METs and EFs of 64 and 86 percent.  The private examiner also reported no pain or ectopy and no evidence of inducible ischemia.  

In a September 2008 private treatment record, the private examiner reported the heart had a regular rate and rhythm and also reported no chest pain or palpations.  In a January 2009 VA examination, the Veteran reported shortness of breath, dizziness, and fatigue.  The VA examiner reported a workload of 10 METs and EFs of 64 and 86 percent.  In a March 2009 VA examination, the VA examiner reported a workload of 10 METs and EFs of 65 and 89 percent.

On review of the lay and medical evidence, the Board finds that, for the initial rating period from September 1, 2007, the Veteran's heart disability was characterized by a workload of 10 METs and an EF of 64 percent.  Such symptomatology is contemplated by the current 30 percent criteria for rating heart disability under DC 7006.  38 C.F.R. § 4.104. 

The Board also finds that, for the initial rating period from September 1, 2007, the Veteran's heart disability has not been characterized by more than one episode of acute, congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular (LV) dysfunction with an EF of 30 to 50 percent, as required for a 60 percent disability rating under DC 7006.  38 C.F.R. § 4.104.  The lay and medical evidence of record reflects a workload of 10 METs.  The lay and medical evidence also reflects no LV dysfunction and EFs of 64 and 65 percent.  

The lay and medical evidence of record demonstrates that, for the initial rating period from September 1, 2007, the Veteran's disability picture does not more nearly approximate the next-higher 60 percent rating criteria under DC 7006.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  To the extent any higher level of compensation than 30 percent is sought for the initial rating period from September 1, 2007, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Initial Rating Period from October 15, 2010

The Board finds that, for the initial rating period from October 15, 2010, the Veteran's service-connected heart disability was characterized by workload of 
5 METs, evidence of moderately dilated left ventricle with moderate systolic dysfunction and an EF of 40 percent.  Such symptomatology is contemplated by the 60 percent criteria for rating heart disability under DC 7006.  38 C.F.R. § 4.104. 

In an October 2010 VA X-ray, the VA examiner reported a normal chest with no cardiac silhouette abnormality or cardiomegaly.  In an October 2010 VA examination, the VA examiner reported a workload of 7 METs.  In a 
December 2010 VA examination, the VA examiner reported a moderately dilated left ventricle with moderate systolic dysfunction and an EF of 40 percent.  The VA examiner also reported a workload of 5 METs.  

On review of the evidence, the Board finds that, for the initial rating period from October 15, 2010, the Veteran's heart disability was characterized by a workload of 5 METs, evidence of moderately dilated left ventricle with moderate systolic dysfunction and an EF of 40 percent.  Such symptomatology is contemplated by the current 60 percent criteria for rating heart disability under DC 7006.  38 C.F.R. § 4.104. 

The Board also finds that, for the initial rating period from October 15, 2010, the Veteran's heart disability has not been characterized by chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an EF of less than 
30 percent, as required for a 100 percent disability rating under DC 7006.  38 C.F.R. § 4.104.  The lay and medical evidence of record reflects a workload of 5 METs.  The lay and medical evidence also reflects left ventricular dysfunction, but with an EF of 40 percent.  

The lay and medical evidence of record demonstrates that, for the initial rating period from October 15, 2010, the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating criteria under DC 7006.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  To the extent any higher level of compensation than 60 percent is sought for the initial rating period from October 15, 2010, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

For these reasons, the Board finds that the weight of the evidence supports a grant of a higher initial disability rating of 30 percent for a heart disability for the period from February 1, 2005; and the weight of the evidence is against a finding of a higher initial disability rating in excess of 30 percent for a heart disability for the rating period from September 1, 2007 and in excess of 60 percent for the rating period from October 15, 2010.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for an acquired psychiatric disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's heart disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 7006, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's heart disability has manifested left ventricular dysfunction and mild dilation of the left ventricle.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with a heart 
disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent rating for service-connected heart disability is restored effective September 1, 2010.

A higher initial disability rating for heart disability of 30 percent, but no higher, for the period from February 1, 2005 is granted; a higher initial disability rating in excess of 30 percent for the period from September 1, 2007 is denied; and a higher initial disability rating in excess of 60 percent for the period from October 15, 2010 is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for diabetes mellitus as secondary to service-connected disabilities, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

The Veteran has contended that the diabetes mellitus is secondary to service-connected disabilities, specifically service-connected heart disability.  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has a current diagnosis of diabetes mellitus.  The Veteran is service connected for a heart disability.  Service connection for a heart disability was granted in a June 2005 rating decision of the Los Angeles RO.  The Veteran has contended that his diabetes mellitus was caused by his service-connected heart disability and also submitted a newspaper article reflecting a relationship between heart disease and diabetes mellitus.  In a January 2007 statement, the Veteran wrote that his physician told him that there was a strong connection between diabetes mellitus and heart disease.  

The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of the current diabetes mellitus to the Veteran's service-connected disabilities, specifically service-connected heart disability.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, of the current diabetes mellitus to the Veteran's service-connected disabilities, specifically service-connected heart disability.  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

There is insufficient medical evidence to determine whether the Veteran's diabetes mellitus is related to the service-connected disabilities, specifically service-connected heart disability.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the current diabetes mellitus is proximately due to or aggravated by service-connected disabilities, specifically service-connected heart disability.  

Accordingly, the issue of service connection for diabetes mellitus, to include as secondary to service-connected disabilities, is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination.  

The examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is caused by any of his service-connected disabilities, specifically the service-connected heart disability?  

Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is aggravated (permanently worsened in severity) by any of his service-connected disabilities, specifically the service-connected heart disability?  

In answering these questions, the examiner should identify the baseline level of severity of the diabetes mellitus prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the diabetes mellitus is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

All indicated tests and studies are to be performed.  In conjunction with the examination, the relevant documents in the claims folder should be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  After completion of the above development, the claim for service connection for diabetes mellitus as secondary to service-connected disabilities should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


